NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0329714 to Jin et al. (hereinafter “Jin”) in view of U.S. Patent Pub. No. 2020/0327014 to Creed et al. (hereinafter “Creed”).

Jin discloses:
1. A method for performing disk management of an all flash array (AFA) server, the method comprising:
utilizing a disk manager module among multiple program modules running on any node of multiple nodes of the AFA server (Fig. 2A, volume manager 102, controller 220) to trigger a hardware layer of the any node to perform disk switching control in a high availability (HA) architecture of the AFA server, for controlling the any node to enable a set of disk switching paths between the any node and a group of storage devices among multiple sets of disk switching paths between the multiple nodes and multiple groups of storage devices (para. 91, Fig. 8), the multiple groups of storage devices comprising the group of storage devices, wherein the multiple groups of storage devices are implemented with multiple groups of solid state drives (SSDs) (paras. 53, 101), respectively; and
utilizing the disk manager module to perform multiple groups of operations respectively corresponding to multiple disk pools in a parallel processing manner, for managing the group of storage devices with the multiple disk pools (paras. 39-40), wherein the multiple disk pools comprise an active disk pool, an inserted disk pool, and a failure disk pool, and the multiple groups of operations comprise:
a first group of operations corresponding to the active disk pool, configured to manage multiple active storage devices in the active disk pool (paras. 50, 65);
a second group of operations corresponding to the inserted disk pool, configured to manage any inserted storage device in the inserted disk pool, wherein the any inserted storage device represents any new storage device added into the group of storage devices (para. 78).

Jin does not disclose expressly:
a third group of operations corresponding to the failure disk pool, configured to manage any failure storage device in the failure disk pool, wherein the any failure storage device represents any critical or invalid storage device needing being removed from the group of storage devices.

Creed teaches a third group of operations corresponding to the failure disk pool, configured to manage any failure storage device in the failure disk pool, wherein the any failure storage device represents any critical or invalid storage device needing being removed from the group of storage devices (paras. 44, 54).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Jin by managing failed storage devices, as taught by Creed.  A person of ordinary skill in the art would have been motivated to do so in order to improve response time, as discussed by Creed (para. 23).

Claim 12 is a server for performing the identical method as recited in claim 1, and is rejected under the same rationale.

Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113